Citation Nr: 0833548	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD Form 214 shows that he earned the Combat 
Action Ribbon, National Defense Service Medal, Vietnamese 
Service Medal with 1 star, and Vietnam Campaign Medal with 60 
device for his service in the Republic of Vietnam.  As the 
October 2006 rating decision demonstrates, the RO found the 
veteran's receipt of the Combat Action Ribbon to be 
satisfactory evidence that he experienced an in-service 
stressor.  Establishment of an in-service stressor is an 
element necessary for establishing service connection for 
PTSD.  See 38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2007).   

The RO provided the veteran with a VA PTSD examination in 
July 2006.  In a report of that examination, Dr. P.S. 
discussed the veteran's subjective history and clinical 
findings obtained on examination.  Regarding the specific 
criteria for diagnosing PTSD, the doctor stated that Criteria 
A, D, E, and F appeared to be met, that Criterion B appeared 
to be met, but only minimally, and that Criterion C appeared 
to be partially met.  Inexplicably, Dr. P.S. concluded at the 
end of the report that while the veteran had several PTSD 
symptoms, he failed to meet every criterion in terms of 
frequency and severity.  Dr. P.S.' conclusion that the 
veteran failed to meet every criterion for PTSD was 
inconsistent with his discussion in which he reported that 
each criterion had been met at least partially or minimally.  
The veteran should be provided with another VA PTSD 
examination to either rule out or confirm a PTSD diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with another VA 
examination for his PTSD claim.  The 
examiner should be informed that the 
occurrence of an in-service stressor has 
been conceded based on his receipt of the 
Combat Action Ribbon.  In conjunction with 
examining the veteran, the examiner should 
review the claims file.  The examiner 
should provide an opinion as to whether 
the veteran meets the Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) criteria 
for PTSD as a result of his in-service 
stressor(s).  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




